Fourth Court of Appeals
                               San Antonio, Texas
                                   September 14, 2016

                                   No. 04-16-00486-CV

                      IN THE INTEREST OF J.C.H. AND J.D.H.,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-00331
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 21, 2016.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court